Citation Nr: 0704273	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic lumbosacral strain prior to February 20, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The veteran filed a claim for entitlement to a rating in 
excess of 10 percent for chronic lumbosacral strain in 
January 2004.  The RO denied this claim by a rating decision 
dated in April 2004, and the veteran perfected his appeal of 
this decision in June 2004.  During the course of this 
appeal, the RO granted an increased rating for chronic 
lumbosacral strain to 40 percent, effective the date of a VA 
examination on February 20, 2006.  The veteran stated in 
September 2006, that he was satisfied with the 40 percent 
rating but that the rating should be effective the date his 
claim for an increased rating was received.  As the veteran 
had perfected his appeal as to the issue of a rating in 
excess of 10 percent for chronic lumbosacral strain in June 
2004, the Board considers the issue of a rating in excess of 
10 percent for chronic lumbosacral strain prior to February 
20, 2006, to be currently in appellate status, as the 40 
percent disability rating assigned effective February 20, 
2006, did not grant the full benefits that are currently on 
appeal, i.e. a rating in excess of 10 percent prior to 
February 20, 2006.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993). 

In his informal hearing presentation, the veteran's 
representative argues that the appeal in this case has been 
satisfied, and that the Board should remand this matter back 
to the RO for issuance of a statement of the case addressing 
the effective date assigned for the grant of an increased 
disability rating for the veteran's chronic lumbosacral 
strain.  The Board, however, disagrees with this assertion.  
While the veteran has indicated that he is satisfied with the 
current 40 percent disability rating for his chronic 
lumbosacral strain, he clearly continues to seek an increased 
disability rating in excess of 10 percent, prior to February 
20, 2006, for his service-connected chronic lumbosacral 
strain, which upon the filing of his substantive appeal in 
June 2004, put this issue into appellate status.  Regardless, 
the RO has specifically considered this issue, and the 
application of 38 C.F.R. § 3.400(o), in its August 2006 
supplemental statement of the case.  Accordingly, a remand of 
this case is not appropriate.
  
During the course of this appeal, the RO granted a separate 
disability evaluation of 20 percent for peripheral nerve root 
irritation with neuralgia of the right lower extremity 
associated with chronic lumbosacral strain, effective from 
March 31, 2005.  In April 2006, the veteran submitted a 
statement indicating that he was satisfied with the 
disability rating assigned to this disorder.  Accordingly, 
this issue is not in appellate status.


FINDINGS OF FACT

1.  On January 14, 2004, the RO received the veteran's claim 
seeking an increased disability rating in excess of 10 
percent for his service-connected chronic lumbosacral strain.

2.  A VA examination of the peripheral nerves was conducted 
on February 20, 2006, showed functional loss of limitation of 
motion in forward flexion to 15 degrees on repetition, with 
pain and mild fatigability.  

3.  Prior to February 20, 2006, manifestations of the 
veteran's chronic lumbosacral strain included forward flexion 
limited to 80 degrees with pain, with a combined range of 
motion of the lumbar spine of less than 235 degrees, without 
evidence of muscle spasm, guarding, or localized tenderness 
that did not result in an abnormal gait or abnormal spinal 
contour; as well as no evidence of a vertebral body fracture, 
with loss of 50 percent or more of the height. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
lumbosacral strain prior to February 20, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
February 2004, and October 2005, as well as other letters, 
and the statement of the case and supplemental statements of 
the case advised the veteran of the foregoing elements of the 
notice requirements.  See Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has been provided with VA examinations during the course of 
this appeal to determine the current severity of his claimed 
disorders.  Lastly, this is appeal concerns the proper 
disability rating to assign veteran's condition prior to 
February 20, 2006.  Thus, a new VA examination would serve 
little purpose at this point.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.  

As noted above, the veteran filed a claim for entitlement to 
a rating in excess of 10 percent for chronic lumbosacral 
strain in January 2004.  The RO denied this claim by a rating 
decision dated in April 2004, and the veteran perfected his 
appeal of this decision in June 2004.  During the course of 
this appeal, the RO granted an increased rating for chronic 
lumbosacral strain to 40 percent, effective the date of a VA 
examination on February 20, 2006.  The veteran stated in 
September 2006, that he was satisfied with the 40 percent 
rating but that the rating should be effective the date his 
claim for an increased rating was received.  As the veteran 
had perfected his appeal as to the issue of a rating in 
excess of 10 percent for chronic lumbosacral strain in June 
2004, the Board considers the issue of a rating in excess of 
10 percent for chronic lumbosacral strain prior to February 
20, 2006, to be currently in appellate status, as the 40 
percent disability rating assigned effective February 20, 
2006, did not grant the full benefits that are on appeal, 
i.e. a rating in excess of 10 percent prior to February 20, 
2006.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

A treatment report, dated in December 2003, noted that the 
veteran was employed as an airplane painter.  Physical 
examination of the lumbar spine revealed forward flexion to 
90 degrees, with pain becoming erect again.  It also noted 
that rotation and lateral bending of the spine was within 
normal limits.  A treatment report, dated in March 2004, 
noted the veteran complaints of increasing back pain.  The 
report noted that the veteran was issued a lumbar strain 
corset.

In March 2004, a VA examination of the spine was conducted.  
The examiner noted the veteran's complaints of daily back 
pain.  The report noted that he worked full time as an 
airplane painter.  He indicated that this job involved a lot 
of bending and crawling and had become quite challenging for 
him.  He denied any radicular symptoms, and was able to walk 
and sit relatively okay, although standing for a prolonged 
period of time without any movement is painful.  Physical 
examination of the lumbosacral spine revealed forward flexion 
to 95 degrees, with pain starting at 80 degrees.  Extension 
was to 15 degrees; lateral flexion was to 25 degrees, 
bilaterally; and rotation was to 35 degrees, bilaterally.  
The report noted that the veteran had no pain, weakness, 
fatiguing, incoordination, or endurance issues on rotation to 
the left and right.  However, it noted some pain on 
repetitive motions in the other directions, as well as some 
mild weakness, mild fatiguing.  The report concluded with a 
diagnosis of chronic lumbosacral strain.  

A private treatment report, dated in March 2005, was received 
from D. Diamant, M.D.  Dr. Diamant noted that he had reviewed 
treatment records provided by the veteran.  He noted that a 
magnetic resonance imaging (MRI) scan of the lumbar spine, 
performed in February 2004, revealed completely normal 
findings insofar as spine alignment and disc and bony 
morphology were concerned.  Dr. Diamant noted he first 
treated the veteran in December 2004.  At that time, the 
veteran complained of midline and right-sided low back pain.  
The veteran subsequently underwent two comparative local 
anesthetic blocks at the L4-L5, L5-S1 facet joint in February 
2005, and each time he had excellent pain relief.  As such, 
Dr. Diamant opined that the veteran has lumbar facet joint 
mediated chronic back pain.  He also recommended that the 
veteran undergo a percutaneous radio-frequency neurotomy.  

At his hearing before the Board in March 2005, the veteran 
testified that his lumbosacral strain was manifested by pain, 
weakness, and fatigue.  He testified that he had difficulty 
standing for long periods of time.    

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

Chronic lumbosacral strain is rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5237.  A 10 percent 
rating contemplates forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  Id. 

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id. 

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See Id. at Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain whether or nor it radiates, stiffness, 
or aching in the affected area of the spine.  Id.  They "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  Provided, however, 
that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion generally 
recognized by VA.  Id. at Note (3).  Further, the term 
"combined range of motion" refers to "the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees.  Id. at Notes (2), 
(4).

Prior to February 20, 2006, range of motion of the veteran's 
thoracolumbar spine included pain free forward flexion to 80 
degrees, and a combined range of motion of the thoracolumbar 
spine well in excess of 120 degrees.  In addition, there was 
no showing of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour.  
Furthermore, MRI examination of the spine, performed in 
February 2004, revealed completely normal findings.  Finally, 
the veteran's private physician noted that he had experienced 
excellent pain relief following two anesthetic blocks in 
February 2005.  Accordingly, as there is no evidence of 
forward flexion of the thoracolumbar spine less than 
60 degrees; or a combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a rating in excess 
of 10 percent prior to February 20, 2006 for chronic 
lumbosacral strain is not warranted. 

The VA examination conducted on February 20, 2006, showed 
functional loss of limitation of motion in forward flexion to 
15 degrees on repetition, with pain and mild fatigability.  
This is the first evidence of record that meets the criteria 
for a rating of 40 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code5237.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (the effective date of an award of 
increased compensation is the date of receipt of the claim or 
the date entitlement arose, whichever is later) (emphasis 
added).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the evidence of 
record does not show findings that meet the enumerated 
factors under the applicable rating criteria, the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992) (holding that the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).


ORDER

A rating in excess of 10 percent for chronic lumbosacral 
strain prior to February 20, 2006, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


